Title: From John Adams to John Bradford, 12 August 1778
From: Adams, John
To: Bradford, John


     
      Sir
      Passi August 12 1778
     
     Your favour of 17 June is before me. I thank you, sir for your kind Congratulations on my safe arrival at Paris.
     Before this arrives you will have learn’d that War is commenced in Earnest between France and England. Never was a Nation in higher Spirits than the French, or lower than the English. The Events of War, it is true are always uncertain, but there have been few Conjunctions in human affairs, when Nations have had more promising Prospects, than the two Allies have at present. Poor old England is the Cry, at present on board the British fleet, as well as in the City of London, and well it may be. I am &c.
    